DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim(s) 1, 4, 8, 9, 11-13 and 15-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 (similarly claims 8 and 21) recites the limitation "the API request".  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the API request is referring to the intent-based API request or another API request.

Claim 4 recites the limitation "the different types of machines".  There is insufficient antecedent basis for this limitation in the claim.

Claim 4 contains the trademark/trade name Kubernetes.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a software and, accordingly, the identification/description is indefinite.

Claim 9 recites the limitation "the different network elements".  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 (similarly claims 15, 17) recites the limitation "the data message ".  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 (similarly claim 13) recites the limitation "the compute machines".  There is insufficient antecedent basis for this limitation in the claim.

Claim 12 (similarly claim 16) recites the limitation "the gateway router set".  There is insufficient antecedent basis for this limitation in the claim.

Claim 13 (similarly claim 17) recite: “execute machines”.  The examiner is unclear if machines are referring to a set of machines, a cluster of machines, or any other machines.  

Claim 18 recites the limitation "the network elements".  There is insufficient antecedent basis for this limitation in the claim.

Claim 19 (similarly claim 20) recite: “the machines”.  The examiner is unclear if the machines are referring to a set of machines, network element machines, or any other machines.  

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-21 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Vaidya et al. (Pub 20200076685) (hereafter Vaidya).

As per claim 1, Vaidya teaches:
A method of deploying network elements for a set of machines in a set of one or more datacenters, the method comprising receiving a Custom Resource Definition (CRD) that defines an endpoint group resource in the datacenter set; ([Paragraph 41], Each of servers 12 may host one or more virtual execution elements each having at least one virtual network endpoint for one or more virtual networks configured in the physical network. A virtual network endpoint for a virtual network may represent one or more virtual execution elements that share a virtual network interface for the virtual network. For example, a virtual network endpoint may be a virtual machine, a set of one or more containers (e.g., a pod), or another other virtual execution element(s), such as a layer 3 endpoint for a virtual network. The term "virtual execution element" encompasses virtual machines, containers, and other virtualized computing resources that provide an at least partially independent execution environment for applications. The term "virtual execution element" may also encompass a pod of one or more containers. As shown in FIG. 1, server 12A hosts one virtual network endpoint in the form of pod 22A having one or more containers. However, a server 12 may execute as many virtual execution elements as is practical given hardware resource limitations of the server 12. Each of the virtual network endpoints 
receiving intent-based API (Application Programming Interface) request that refers to the CRD and define one or more attributes of an endpoint group that includes different types of network elements as members; ([Paragraph 137], API server 320 may implement a Representational State Transfer (REST) inte  rface to process REST operations and provide the frontend to a corresponding cluster's shared 
performing an automated process to parse the API request and process the CRD to define the endpoint group that includes at least two network elements of two different types as members of the endpoint group. ([Paragraph 10], In some examples, the multiple virtual networks specified in a namespace specification data constitute a primary group of virtual networks for virtual execution elements deployed to 

As per claim 2, rejection of claim 1 is incorporated:
Vaidya teaches wherein the different types of network elements include virtual machines and container Pods. ([Paragraph 41], Each of servers 12 may host one or more virtual execution elements each having at least one virtual network endpoint for one or more virtual networks configured in the physical network. A virtual network endpoint for a virtual network may represent one or more virtual execution elements that share a virtual network interface for the virtual network. For example, a virtual network endpoint may be a virtual machine, a set of one or more containers (e.g., a pod), or another other virtual execution element(s), such as a layer 3 endpoint for a virtual network.)

As per claim 3, rejection of claim 1 is incorporated:
Vaidya teaches wherein the different types of network elements include virtual machines and containers. ([Paragraph 41], Each of servers 12 may host one or more virtual execution elements each having at least one virtual network endpoint for one or more virtual networks configured in the physical network. A virtual network endpoint for a virtual network may represent one or more virtual execution elements that share a virtual network interface for the virtual network. For example, a virtual network endpoint may be a virtual machine, a set of one or more containers (e.g., a pod), or 

As per claim 4, rejection of claim 1 is incorporated:
Vaidya teaches wherein the different types of machines include Pods deployed by Kubernetes and Pods deployed by a compute controller other than Kubernetes. ([Paragraph 39], The LXC resource control mechanism is provided by namespaces and cgroups in the Linux kernel on the LXC host. A Linux namespace is different than a Kubernetes or other orchestration system namespace. Additional information regarding containers is found in "Docker Overview," Docker, Inc., available at docs.docker.com/engine/understanding-docker, last accessed Jul. 9, 2016. Additional examples of containerization methods include OpenVZ, FreeBSD jail, AIX Workload partitions, and Solaris containers. Accordingly, as used herein, the term "containers" may encompass not only LXC-style containers but also any one or more of virtualization engines, virtual private servers, silos, or jails.  [Paragraph 47], Container orchestration, specifically, permits container coordination and refers to the deployment, management, scaling, and configuration, e.g., of containers to host servers by a container orchestration platform. Example instances of orchestration platforms include Kubernetes, Docker swarm, Mesos/Marathon, OpenShift, OpenStack, VMware, and Amazon ECS.)

As per claim 5, rejection of claim 1 is incorporated:
 wherein the different types of network elements include two or more network-element types associated with a virtual network that is associated with the endpoint group. ([Paragraph 41], Each of servers 12 may host one or more virtual execution elements each having at least one virtual network endpoint for one or more virtual networks configured in the physical network. A virtual network endpoint for a virtual network may represent one or more virtual execution elements that share a virtual network interface for the virtual network. For example, a virtual network endpoint may be a virtual machine, a set of one or more containers (e.g., a pod), or another other virtual execution element(s), such as a layer 3 endpoint for a virtual network.)

As per claim 6, rejection of claim 5 is incorporated:
Vaidya teaches wherein the endpoint group is defined through one or more selectors that select the different types of network elements, the selectors comprising one or more of a virtual interface selector, a machine selector, a namespace selector, and service selector. ([Paragraph 41], Each of servers 12 may host one or more virtual execution elements each having at least one virtual network endpoint for one or more virtual networks configured in the physical network. A virtual network endpoint for a virtual network may represent one or more virtual execution elements that share a virtual network interface for the virtual network. For example, a virtual network endpoint may be a virtual machine, a set of one or more containers (e.g., a pod), or another other virtual execution element(s), such as a layer 3 endpoint for a virtual network.  [Paragraph 10], In some examples, the multiple virtual networks 

As per claim 7, rejection of claim 6 is incorporated:
Vaidya teaches wherein at least one of the selectors is defined by reference to a label that is associated with one or more network element of one or more network element types. ([Paragraph 41], Each of servers 12 may host one or more virtual execution elements each having at least one virtual network endpoint for one or more virtual networks configured in the physical network. A virtual network endpoint for a virtual network may represent one or more virtual execution elements that share a virtual network interface for the virtual network. For example, a virtual network endpoint may be a virtual machine, a set of one or more containers (e.g., a pod), or another other virtual execution element(s), such as a layer 3 endpoint for a virtual network.  [Paragraph 10], In some examples, the multiple virtual networks specified in a namespace specification data constitute a primary group of virtual networks for virtual execution elements deployed to the namespace. Configuration data for a virtual execution element, to be deployed to a namespace, may further include a network annotation that specifies a secondary group of virtual networks.  [Paragraph 9], a namespace specification data for a virtualized computing infrastructure namespace may specify multiple virtual networks. Based on the namespace specification data, an orchestrator for the virtualized computing infrastructure may deploy virtual execution 

As per claim 8, rejection of claim 1 is incorporated:
Vaidya teaches wherein the API request defines a set of one or more pairs of ports/protocols, each port/protocol pair specifying one or more ports and a protocol along which the endpoint group is to be accessed. ([Paragraph 29], The term "packet flow," "traffic flow," or simply "flow" refers to a set of packets originating from a particular source device or endpoint and sent to a particular destination device or endpoint. A single flow of packets may be identified by the 5-tuple: <source network address, destination network address, source port, destination port, protocol>, for example. This 5-tuple generally identifies a packet flow to which a received packet corresponds. An n-tuple refers to any n items drawn from the 5-tuple. For example, a 2-tuple for a packet may refer to the combination of <source network address, destination network address> or <source network address, source port> for the packet.  [Paragraph 94], Each of virtual network interfaces 26 may represent a virtual ethernet ("veth") pair, where each end of the pair is a separate device (e.g., a Linux/Unix device), with one end of the pair assigned to pod 22A and one end of the pair assigned to virtual router 21A. The veth pair or an end of a veth pair are sometimes referred to as "ports". Each of virtual network interfaces 26 may alternatively represent a macvlan network with media access control (MAC) addresses assigned to the pod 22A and to the virtual router 21A 

As per claim 9, rejection of claim 1 is incorporated:
Vaidya teaches wherein the different network elements are different types of machines that serve as data compute end nodes for performing a compute operation. ([Paragraph 3], In a typical cloud data center environment, there is a large collection of interconnected servers that provide computing and/or storage capacity to run various applications.  [Paragraph 41], A virtual network endpoint for a virtual network may represent one or more virtual execution elements that share a virtual network interface for the virtual network. For example, a virtual network endpoint may be a virtual machine, a set of one or more containers (e.g., a pod), or another other virtual execution element(s), such as a layer 3 endpoint for a virtual network. The term "virtual execution element" encompasses virtual machines, containers, and other virtualized computing resources that provide an at least partially independent execution environment for applications. The term "virtual execution element" may also encompass a pod of one or more containers. As shown in FIG. 1, server 12A hosts one virtual network endpoint in the form of pod 22A having one or more containers. However, a server 12 may execute as many virtual execution elements as is practical given 

As per claim 10, rejection of claim 9 is incorporated:
Vaidya teaches wherein the compute operation performed by the compute end nodes is one of a webserver operation, an application server operation, or a database server operation. ([Paragraph 3], In a typical cloud data center environment, there is a large collection of interconnected servers that provide computing and/or storage capacity to run various applications.  [Paragraph 41], A virtual network endpoint for a virtual network may represent one or more virtual execution elements that share a virtual network interface for the virtual network. For example, a virtual network endpoint may be a virtual machine, a set of one or more containers (e.g., a pod), or another other virtual execution element(s), such as a layer 3 endpoint for a virtual network. The term "virtual execution element" encompasses virtual machines, containers, and other virtualized computing resources that provide an at least partially independent execution environment for applications. The term "virtual execution element" may also encompass a pod of one or more containers. As shown in FIG. 1, server 12A hosts one virtual network endpoint in the form of pod 22A having one or more containers. However, a server 12 may execute as many virtual execution elements as is practical given 

As per claim 11, rejection of claim 9 is incorporated:
Vaidya teaches further comprising configuring a set of load balancers to distribute the data message load for the compute operation across the compute machines that are members of the endpoint group. ([Paragraph 27], Data center 10 may also include one or more physical network functions (PNFs) such as physical firewalls, load balancers, routers, route reflectors, broadband network gateways (BNGs), Evolved Packet Cores or other cellular network elements, and other PNFs.  [Paragraph 87], In addition to container pod addressing, network module 17A may also support configuring network isolation, policy-based security, a gateway, static network address translation (SNAT), a load-balancer, and service chaining capability for orchestration. [Paragraph 11], by specifying multiple virtual networks in a namespace specification data, all virtual execution elements deployed to the corresponding namespace will be configured to communicate via any of the multiple virtual networks. As another example, the virtual execution elements may be efficiently dispersed to the primary group of virtual networks by simply including an annotation specifying the virtual networks in the namespace for the virtual execution elements.  [Paragraph 73], 

As per claim 12, rejection of claim 11 is incorporated:
Vaidya teaches wherein the endpoint group is part of a cluster of machines that includes a set of one or more gateway routers, and the set of load balancers are associated with the gateway router set of the cluster of machines. ([Paragraph 27], Data center 10 may also include one or more physical network functions (PNFs) such as physical firewalls, load balancers, routers, route reflectors, broadband network gateways (BNGs), Evolved Packet Cores or other cellular network elements, and other PNFs.  [Paragraph 87], In addition to container pod addressing, network module 17A may also support configuring network isolation, policy-based security, a gateway, static network address translation (SNAT), a load-balancer, and service chaining capability for orchestration.  [Paragraph 3], The data center may, for example, host all of the infrastructure equipment, such as networking and storage systems, redundant power supplies, and environmental controls. In a typical data center, clusters of storage systems and application servers are interconnected via high-speed switch fabric provided by one or more tiers of physical network switches and routers. More sophisticated data centers provide infrastructure spread throughout the world with subscriber support equipment located in various physical hosting facilities. [Paragraph 

As per claim 13, rejection of claim 11 is incorporated:
Vaidya teaches wherein the set of load balancers are load balancing engines executing on host computers that also execute machines that send data message flows to the compute machines in the endpoint group. ([Paragraph 27], Data center 10 may also include one or more physical network functions (PNFs) such as physical firewalls, load balancers, routers, route reflectors, broadband network gateways (BNGs), Evolved Packet Cores or other cellular network elements, and other PNFs.  [Paragraph 87], In addition to container pod addressing, network module 17A may also support configuring network isolation, policy-based security, a gateway, static network address translation (SNAT), a load-balancer, and service chaining capability for orchestration.  [Paragraph 3], The data center may, for example, host all of the infrastructure equipment, such as networking and storage systems, redundant power supplies, and environmental controls. In a typical data center, clusters of storage 

As per claim 14, rejection of claim 1 is incorporated:
Vaidya teaches wherein the different network elements are different types of service machines that perform a same middlebox service operation. ([Paragraph 3], For example, a data center may comprise a facility that hosts applications and services for subscribers, i.e., customers of data center. The data center may, for example, host all of the infrastructure equipment, such as networking and storage systems, redundant power supplies, and environmental controls. In a typical data center, clusters of storage systems and application servers are interconnected via high-speed switch fabric provided by one or more tiers of physical network switches and routers. More sophisticated data centers provide infrastructure spread throughout the world with subscriber support equipment located in various physical hosting facilities.   [Paragraph 22], In general, data center 10 provides an operating environment for 

As per claim 15, rejection of claim 1 is incorporated:
 further comprising configuring a set of load balancers to distribute the data message load for the compute operation across the compute machines that are members of the endpoint group. ([Paragraph 27], Data center 10 may also include one or more physical network functions (PNFs) such as physical firewalls, load balancers, routers, route reflectors, broadband network gateways (BNGs), Evolved Packet Cores or other cellular network elements, and other PNFs.  [Paragraph 87], In addition to container pod addressing, network module 17A may also support configuring network isolation, policy-based security, a gateway, static network address translation (SNAT), a load-balancer, and service chaining capability for orchestration.  [Paragraph 11], by specifying multiple virtual networks in a namespace specification data, all virtual execution elements deployed to the corresponding namespace will be configured to communicate via any of the multiple virtual networks. As another example, the virtual execution elements may be efficiently dispersed to the primary group of virtual networks by simply including an annotation specifying the virtual networks in the namespace for the virtual execution elements. [Paragraph 73], Examples of IPC include SystemV semaphores or POSIX shared memory. Generally, containers that are members of different pods have different IP addresses and are unable to communicate by IPC in the absence of a configuration for enabling this feature. Containers that are members of different pods instead usually communicate with each other via pod IP addresses.)

As per claim 16, rejection of claim 15 is incorporated:
wherein the endpoint group is part of a cluster of machines that includes a set of one or more gateway routers, and the set of load balancers are associated with the gateway router set of the cluster of machines. ([Paragraph 27], Data center 10 may also include one or more physical network functions (PNFs) such as physical firewalls, load balancers, routers, route reflectors, broadband network gateways (BNGs), Evolved Packet Cores or other cellular network elements, and other PNFs.  [Paragraph 137], API server 320 may implement a Representational State Transfer (REST) inte  rface to process REST operations and provide the frontend to a corresponding cluster's shared state stored to configuration store 328. API server 320 may authenticate and authorize requests. API server 320 communicates with other components to instantiate virtual execution elements in the computing infrastructure 8. API server 320 may represent a Kubernetes API server.  [Paragraph 8], A computing infrastructure that manages deployment and infrastructure for application execution may involve two main roles: (1) orchestration--for automating deployment, scaling, and operations of applications across clusters of hosts and providing computing infrastructure, which may include container-centric computing infrastructure; and (2) network management--for creating virtual networks in the network infrastructure to enable packetized communication among applications running on virtual execution elements, such as containers or VMs, as well as among applications running on legacy (e.g., physical) environments. Software-defined networking contributes to network management.)

As per claim 17, rejection of claim 15 is incorporated:
 wherein the set of load balancers are load balancing engines executing on host computers that also execute machines that send the data message flows processed by the service machines in the endpoint group. ([Paragraph 27], Data center 10 may also include one or more physical network functions (PNFs) such as physical firewalls, load balancers, routers, route reflectors, broadband network gateways (BNGs), Evolved Packet Cores or other cellular network elements, and other PNFs.  [Paragraph 87], In addition to container pod addressing, network module 17A may also support configuring network isolation, policy-based security, a gateway, static network address translation (SNAT), a load-balancer, and service chaining capability for orchestration. [Paragraph 11], by specifying multiple virtual networks in a namespace specification data, all virtual execution elements deployed to the corresponding namespace will be configured to communicate via any of the multiple virtual networks. As another example, the virtual execution elements may be efficiently dispersed to the primary group of virtual networks by simply including an annotation specifying the virtual networks in the namespace for the virtual execution elements. [Paragraph 41], Each of servers 12 may host one or more virtual execution elements each having at least one virtual network endpoint for one or more virtual networks configured in the physical network. A virtual network endpoint for a virtual network may represent one or more virtual execution elements that share a virtual network interface for the virtual network. For example, a virtual network endpoint may be a virtual machine, a set of one or more containers (e.g., a pod), or another other virtual execution element(s), such as a layer 3 endpoint for a virtual network. The term "virtual execution element" encompasses virtual machines, containers, and other 

As per claim 18, rejection of claim 1 is incorporated:
Vaidya teaches wherein the network elements are machines associated with virtual interfaces (VIFs), and the endpoint group is defined to include a plurality of VIFs. ([Paragraph 19-20], FIG. 4 is a flow diagram illustrating the creation of multiple network virtual interfaces for a virtual execution element using a single network module, according to techniques described in this disclosure. FIG. 5 is a flow diagram illustrating 

As per claim 19, rejection of claim 18 is incorporated:
Vaidya teaches wherein the machines comprise virtual machines and Pods. ([Paragraph 41], Each of servers 12 may host one or more virtual execution elements each having at least one virtual network endpoint for one or more virtual networks configured in the physical network. A virtual network endpoint for a virtual network may represent one or more virtual execution elements that share a virtual network interface for the virtual network. For example, a virtual network endpoint may be a virtual machine, a set of one or more containers (e.g., a pod), or another other virtual execution element(s), such as a layer 3 endpoint for a virtual network. The term "virtual 

As per claim 20, rejection of claim 18 is incorporated:
Vaidya teaches wherein the machines comprise virtual machines and containers. ([Paragraph 41], Each of servers 12 may host one or more virtual execution elements each having at least one virtual network endpoint for one or more virtual networks configured in the physical network. A virtual network endpoint for a virtual network may represent one or more virtual execution elements that share a virtual network interface for the virtual network. For example, a virtual network endpoint may be a virtual machine, a set of one or more containers (e.g., a pod), or another other virtual execution element(s), such as a layer 3 endpoint for a virtual network. The term "virtual execution element" encompasses virtual machines, containers, and other 

As per claim 21, Vaidya teaches:
A method of deploying a set of machines in a set of one or more datacenters, the method comprising receiving a Custom Resource Definition (CRD) that defines an endpoint group resource in the datacenter set; ([Paragraph 41], Each of servers 12 may host one or more virtual execution elements each having at least one virtual network endpoint for one or more virtual networks configured in the physical network. A virtual network endpoint for a virtual network may represent one or more virtual execution elements that share a virtual network interface for the virtual network. For example, a virtual network endpoint may be a virtual machine, a set of one or more containers (e.g., a pod), or another other virtual execution element(s), such as a layer 3 endpoint for a virtual network. The term "virtual execution element" 
receiving intent-based API (Application Programming Interface) request that refers to the CRD, and define one or more attributes of an endpoint group, the set of attributes including virtual interfaces (VIFs) that are members of the endpoint group, each VIF associated with one endpoint machine; ([Paragraph 137], API server 320 may implement a Representational State Transfer (REST) inte  rface to process REST operations and provide the frontend to a corresponding cluster's shared state stored to configuration store 328. API server 320 may authenticate and authorize requests. API server 320 communicates with other components to instantiate virtual execution elements in the computing infrastructure 8. API server 320 may represent a Kubernetes API server. [Paragraph 69], The above example specifies the four virtual networks using Kubernetes network (CustomResourceDefinition) Objects to conform the virtual network specifications to the Kubernetes Custom Resource Definition De-facto Standard, which specifies requirements and procedures for attaching Kubernetes pods to one or more virtual or physical networks, including requirements for plugins using the Container Network Interface (CNI) to attach pod networks.  [Paragraph 153], The operations are described with respect to components of computing devices 200 and 300 of FIGS. 2-3. API server 320 receives a request to instantiate a pod 202A and modifies the configuration store 328 with configuration for creating the pod 202A (402). Scheduler 322 may select the computing device 200 as the host minion node for the pod 202A. API server 320 may annotate the pod 202A with a list of multiple virtual networks and a uuid for the pod (pod_uuid). Other forms of 
performing an automated process to parse the API request and process the CRD to define the endpoint group to include the VIFs defined in the API request. ([Paragraph 10], In some examples, the multiple virtual networks specified in a namespace specification data constitute a primary group of virtual networks for virtual execution elements deployed to the namespace. Configuration data for a virtual execution element, to be deployed to a namespace, may further include a network annotation that specifies a secondary group of virtual networks. [Paragraph 41], Each of servers 12 may host one or more virtual execution elements each having at least one virtual network endpoint for one or more virtual networks configured in the physical network. A virtual network endpoint for a virtual network may represent one or more virtual execution elements that share a virtual network interface for the virtual network. For example, a virtual network endpoint may be a virtual machine, a set of one or more containers (e.g., a pod), or another other virtual execution element(s), such as a layer 3 endpoint for a virtual network. [Paragraph 84], the virtual execution element specification data may include a namespace object which specifies a namespace denoting a primary group of virtual networks and a network annotation which specifies a secondary group of virtual networks. Network controller 24 is configured to parse the virtual execution element specification data to create the secondary group of virtual networks in the computing infrastructure 8.  [Paragraph 145], readable text file. By parsing the human-readable text file, network controller may obtain information for 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG U KIM whose telephone number is (571)270-1313. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONG U KIM/Primary Examiner, Art Unit 2196